Citation Nr: 0311841	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the RO in 
Buffalo, New York, which denied service connection for 
diverticulitis.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

When seen at a VA outpatient clinic in April 2001, the 
examiner commented that he did not find convincing evidence 
that the veteran's service-connected irritable bowl syndrome 
(IBS) contributed causally to the veteran's diverticular 
disease.  In August 2002, the Board attempted additional 
development and requested that the examiner answer, if the 
service-connected (IBS) is not the proximate cause of the 
diverticular disease, can it be said that the IBS aggravates 
the nonservice-connected diverticular disease?  From a review 
of the file, it does not seem that the examiner has elicited 
an answer to the question posed.  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

While this file was in the possession of the Board, 
additional development was undertaken, to include obtaining 
additional medical records and providing the veteran with a 
VA medical examination.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the Federal Court held, in essence, 
that evidence obtained by the Board could not be considered 
by the Board without first remanding the case to the AOJ 
(agency of original jurisdiction) for initial consideration.

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for 
diverticulitis.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should contact the veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or private, who treated him for 
diverticulitis from April 2001 to the 
present.  After securing the necessary 
release, the RO should obtain these 
records for association with the claims 
folder.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.

3.  In April 2001, the veteran was 
examined by M. Peter Lance, M.D., at the 
VAMC in Buffalo, New York.  Dr. Lance 
was asked to comment as to whether the 
service-connected IBS caused or 
contributed substantially to the 
veteran's diverticular disease.  Part of 
the question still remains unanswered.  
That is, if the IBS is not the proximate 
cause of the diverticular disease, can 
it be said that the IBS aggravates the 
nonservice-connected diverticular 
disease?  Send the claims folder to Dr. 
Lance for review.  If Dr. Lance is no 
longer available to undertake the 
review, the VAMC should be instructed to 
refer the file to another internist to 
review the file and comment on the 
question posed.  A notation to the 
effect that the file was reviewed should 
be included in the report of the 
examiner.  

4.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




